DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 16, 2021 has been entered.
Claim 7 has been amended, no claims have been added or cancelled.  
In view of amendments, remarks and Declaration under 37 C.F.R. 1.132, the rejection of claims 7-8 and 126 under  35 U.S.C. 103 as being unpatentable as obvious over Liu et al. (CN 104231489 A) in view of Xinjiang et al. (CN 101104718 A), the rejection of claims 7-8 and 12 under 35 U.S.C. 103 as being unpatentable as obvious over Sun et al. (CN 102863711 A) in view of Xinjiang et al. (CN 101104718 A), the rejection of claims 7-8 and 12 under 35 U.S.C. 103 as being unpatentable as obvious over Li et al. (CN 101696306 A) in view of Xinjiang et al. (CN 101104718 A), the rejection of claims 7-8 and 12 under 35 U.S.C. 103 as being unpatentable as obvious over Sheng (CN 104893143 A) in view of Xinjiang et al. (CN 101104718 A), and the rejection of claims 7-8 and 12 under 35 U.S.C. 103 as being unpatentable as obvious over Rabinovitch et al. (U.S. Patent Application 2003/0211347 A1) in view of Xinjiang et al. (CN 101104718 A).have been withdrawn.
Claims 7-8 and 12 are pending.

Allowable Subject Matter 
Claims 7-8 and 12 are allowed. 
The following is examiner’s statement of reasons for the indication of allowable subject matter: The present claims 7-8 and 12 are allowable over the closest references: Liu et al. (CN 104231489 A), Li et al. (CN 101696306 A), Sun et al. (CN 102863711 A), Sheng (CN 104893143 A), Rabinovitch et al. (U.S. Patent Application Publication 2003/0211347 A1), and Xinjiang et al. (CN 101104718 A).  
Liu discloses a method for preparing a reinforced PVC low-foaming sheet, comprising the steps:
a.    high-speed kneading of PVC, CPVC and ABS resin at 850-870r/min for 3 minutes, then adding stabilizer, stearic acid, PE wax, MBS, processing aid,
internal lubricant, after mixing 2-3 minutes, add active calcium carbonate, mix well for 3-5 minutes, when the temperature exceeds 115°C, the mixture is put into a cold mixer to cool to below 45°C;
b.    The cooled mixture is subjected to a close-mixing process;
c.    performing the preliminary processing of the mixture after the completion of the mixing process;
d.    further processing the mixture after the completion of the primary refining process;
e.    calendering the finished mixture after calendering, preparing a
sheet, controlling the three-roller roll distance between 0.5-1 mm, temperature control between 170-175°C, preparation time 1-2 minutes;

Liu discloses a reinforced PVC low foaming board characterized in that the board is composed of the following raw materials by weight: 50 parts of PVC, 50 parts of CPVC, 4.0-5.0 parts of stabilizer, 0.4-0.5 parts of PE wax, active calcium carbonate 10-20 parts, 1.0-1.2 parts of stearic acid, 10-12 parts of ABS resin, 6.0-8.0 parts of MBS, 0.8-1.2 parts of processing aid, and 0.6-0.8 parts of internal lubricant (claim 1).
Sun discloses a method for preparing a method for preparing heat-resistant PVC high-impact pipes, which is characterized by the following steps:
1.    compounding materials: mix PVC resin, CPVC resin, stabilizer, impact modifier, lubricant, antioxidant, colorant and filler in high and low speed mixing unit for 10-15 min, to the mixing temperature of 100-130°C, preferably 110-120°C, put
the material into the low-speed mixer, and discharge the material when the temperature of the material cools to 35-45°C;
2.    granulation and extrusion molding: the mixed materials are granulated by twin-screw, the granulation temperature is 100-150°C, and the pellets are extruded on the twin-screw extruder, the temperature of the extruder is 160-190°C. After cooling, cutting, expanding, and packaging, the pipe is the finished pipe.
Sun discloses a heat-resistant PVC high impact pipe includes the following components in parts by weight: PVC resin 70 parts, chlorinated polyvinyl chloride (CPVC) 30 parts, stabilizer 3 parts, impact modifier 8 parts, lubricant 4.0 parts, antioxidant 0.8 parts, colorant 0.08 parts, filler 5 parts (paragraph [0009]. The filler is calcium carbonate (claims 1-2; paragraph 0017]), the lubricant is polyethylene wax, microcrystalline wax, stearate (excluding lead stearate) (claim 7).

Li discloses a heat-resistant and wear-resistant PVC pipe, characterized in that the PVC pipe contains a chlorinated polyvinyl chloride resin, wherein the raw material composition of the pipe is in parts by weight: polyvinyl chloride resin 50-60, chlorinated polyvinyl chloride resin (CPVC) 40-50, lubricants 0.6-1.6, thermal stabilizer 2-3, processing aids 1 -2, impact modifier 3-6, filler 0-5, colorants 0.01 to 0.03 (claims 1-2).
Li exemplifies the preparation raw materials according to the following weight ratio: 50 parts of PVC resin, 50 parts of CPVC resin, 3 parts of composite lead stabilizer, 0.6 parts of paraffin wax, 0.4 parts of polyethylene wax, 2 parts of ACR processing aid, 5 parts of MBS, 3 parts of nanocalcium carbonate, and 0.03 parts of carbon black. After the above ingredients are hot-mixed and cold-mixed, the pipes are made by extrusion molding (Example 1, paragraphs [0031]-[0034]). The impact modifiers are MBS additives (terpolymers of methyl methacrylate (M), butadiene (B) and styrene (S)) or ABS additives (acrylonitrile-styrene-butyl diene copolymer), this impact modifier can effectively increase the toughness of PVC pipes without reducing the heat resistance of the pipes (paragraph [0023]).
Sheng discloses the field of composite materials, in particular to an ultra-high weathering PVC co-extruded surface layer material and a manufacturing method thereof (paragraph [0002]). Sheng discloses an ultra-high weatherability PVC co-extruded surface material comprising the mass fraction of the following materials: 40 to 60 parts of PVC powder, 20 to 50 parts of CPVC powder, 10 to 20 parts of calcium [0021]).
Sheng discloses that the lubricant is 1 part. The lubricant of this embodiment includes an inner lubricant and an outer lubricant. The inner lubricant includes a low temperature inner lubricant and a high temperature inner lubricant. The low temperature inner lubricant is stearic acid, and the high temperature inner lubricant is hard. Calcium citrate; external lubricant includes low temperature external lubricant and high temperature external lubricant, low temperature external lubricant is paraffin, high temperature external lubricant is OPE wax (claim 4; paragraphs [0023], [0057] and [0075]).
Rabinovitch discloses a plastic article, comprising: a top surface layer of cyclohexane glycol modified polyethylene terephthalate (PETG); and a substrate layer of rigid polyvinyl chloride (PVC) or chlorinated polyvinyl chloride (CPVC) or high impact polystyrene (HIPS) or polyacrylonitrile-butadiene-styrene (ABS) or polyacrylate-styrene-acrylonitrile (ASA) or polycarbonate (PC), where the PETG layer is fused or adhered to the substrate layer, wherein the substrate layer comprises ABS (claims 1 and 18).
In compounding rigid PVCs other compounding ingredients are desirably incorporated into the PVC or CPVC resins to produce compounding formulas.

Xinjiang discloses that the lubricant is calcium stearate, lead stearate, stearic acid, paraffin wax, chlorinated paraffin or oxidized polyethylene wax (OPE), and the impact modifier is ABS resin, EVA resin, MBS or CPE (paragraphs [0021], [0022], etc.). Xinjiang exemplifies that the amount of OPE is 0.5 part by weight, which is within the claimed range (Example 2, paragraph [0052]).
However Liu et al., Li et al., Sun et al., Sheng, Rabinovitch et al., and Xinjiang et al. do not disclose or fairly suggest the claimed PVC rigid substrate, wherein the PVC 
It is noted that the Applicant presented unexpected results (see Declaration under 37 C.F.R. 1.132) in order to demonstrate the technical effect of the PVC rigid substrate that some comparative experimental data between the technical solution of claim 12 and the cited prior arts. Specifically, the products of certain examples of each reference are prepared and tested in terms of tensile strength of tongue-and-groove lap, length change rate after heating, thermal warping and residual indentation according to the same test method in the present application (the table).
As it can be seen from the table, compared with the technical, solutions of Liu, Sun, Li, Sheng and Rabinovitch, the PVG rigid substrate defined in claim 12 can obtain more excellent technical effects
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Liu et al., Li et al., Sun et al., Sheng, Rabinovitch et al., and Xinjiang et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on 5712725772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL BERNSHTEYN/Primary Examiner, Art Unit 1762